UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JORGE DANIEL GOMEZ,

                Plaintiff,                            20-CV-5585 (AT) (BCM)

        -against-                                     ORDER

 HENTRY STREET SETTLEMENT, et. al.,

                Defendants.
                                                                                               6/24/21
BARBARA MOSES, United States Magistrate Judge.

        On December 14, 2020, defendants filed a motion (Dkt. No. 15) to dismiss plaintiff's

employment discrimination claims. On January 11, 2021, the Court extended the deadline for

plaintiff to respond to the pending motion until after the Court-annexed mediation and directed

defendants to submit a status update letter no later than one week after the mediation occurred.

(Dkt. No. 21.) Defendants failed to submit any status update. However, on June 7, 2021, the

mediator reported that the mediation took place but was unsuccessful in resolving any issue in the

case. (Dkt. No. 23.)

       Plaintiff shall file his papers in opposition to defendants' motion to dismiss no later than

July 8, 2021. Defendants shall file their reply papers, if any, no later than July 15, 2021.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the plaintiff.

Dated: New York, New York
       June 24, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
